Citation Nr: 0116608	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-13 152	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim concerning whether appellant's character of 
discharge from service was a bar to receipt of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


FINDINGS OF FACT

1.	The appellant had active military service from December 
1977 to August 1982.  His discharge from service, as 
currently classified, was under other than honorable 
conditions.  

2.	On June 13, 2001, prior to the promulgation of a 
decision by the Board on the appeal, the Board received 
written notification from appellant that a withdrawal of this 
appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time, including by an appellant, 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b), (c).  Since by his June 2001 written 
statement, the appellant has withdrawn this appeal, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



